Kuhn, as complainant, brought this suit in the Circuit Court of Broward County against Swanson and others, as and constituting the members of the Broward County Port Authority. His prayer was for injunctive relief enjoining and restraining the defendants, as the governing officials of the Broward County Port Authority from taking any further steps or action toward canvassing the votes cast at an alleged election held December 11, 1934, to select officers for the District, or from paying from the funds of the District any of the expenses of holding such election. The injunction was denied. Complainant, who sues solely and only in his capacity as a taxpayer and property owner of the District, has appealed from the interlocutory order denying injunctive relief.
The Broward County Port Authority District has been *Page 336 
held by this Court to be a governmental agency with adequate express authority to acquire, maintain and regulate a deep water harbor and port on the Atlantic Ocean with auxiliary andad valorem taxing powers to facilitate interstate and foreign commerce with Florida as well as to carry out local commercial purposes. Martha Bright Farms, Inc., v. Broward County Port Authority, 117 Fla. 361, 158 So. 70 (Appeal to U.S. Supreme Court dismissed on Nov. 19, 1934). Its existing statutory powers and prerogatives are to be found in the provisions of Chapter 15107, Special Acts of 1931, Laws of Florida, under which statute the respondents, as members of the Broward County Port Authority, attempted to call, and did call and hold, a special election on December 11, 1934, for the purpose of electing officers of the District to succeed the members whose terms were about to expire by legal limitation on January 1, 1935. See Sec. 9 of the Act.